DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 7/7/2022 have been considered. Claims 1, 3, 5, 12-14, 16, and 17 have been amended. Claim 22 has been cancelled. Claims 1-21 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klyne (PGPub. 2010/0235986) in view of Jewell (PGPub. 2009/0178193) and Minning (US Pat. No. 7,725,964).
With regard to Claim 1:
Klyne discloses: A patient puller apparatus (10) for pulling a patient horizontally on a bed, the apparatus comprising: a slide sheet (24) on the bed for a patient to lie on…; the slide sheet having a plurality of loops (37) on its sides; two or more pull-straps (84) having a first end and a second end…; a pull rod located substantially at the level of the patient on the bed; the pull rod (44) attached to a motor system (22) configured to rotate the pull rod in a pull direction when a pull-release switch (Ref 100; [0086]) is turned to a pull position; the second end of the pull-straps attached to the pull rod…wherein the pull rod is configured to roll and pull the slide sheet and the patient horizontally on the bed when the pull-release switch is turned on to the pull position by pulling and rolling up the pull-straps attached to it; and 17MSE-001 wherein the rolling pull rod pulls and rolls up the pull-straps attached to it to exert the necessary pull force on the slide sheet via the connected pull-straps to move the patient horizontally on the bed (Fig. 3; [0078-0080]).
However, Klyne does not explicitly disclose: a slide sheet on the bed for a patient to lie on having a low friction coating on its underside…with clips attached to the first end; the clips configured for attaching each of the first end of the pull- straps to one of the plurality of loops… wherein the pull rod and the motor system are attached to any one of :a head of the bed, a wall at the head of the bed or a ceiling over the head of the bed.
Nevertheless, Jewell teaches a patient pulling system comprising a slide sheet having a low coefficient of friction ([0003]) and clips (83) connecting the straps to the pull sheet (Fig. 1), for the purpose of easily attaching and connecting the pull sheet to the motor pulley system.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet and the hooks of Klyne with the teachings of Jewell such that the modifications yield: “a slide sheet on the bed for a patient to lie on having a low friction coating on its underside…with clips attached to the first end; the clips configured for attaching each of the first end of the pull- straps to one of the plurality of loops”, for the purpose of easily and quickly connecting a pull sheet to a motor pulley system as well as allowing seamless movement of the sheet.
Furthermore, Minning teaches a patient adjustment system that can be attached to a ceiling of a room (Figs. 9-14; Col 6 lines 26-44), for the purpose of using the foundation of the room in order to move and adjust a patient in a stable and secure manner.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klyne (as modified above) with the teachings of Minning such that the modifications yield: “wherein the pull rod and the motor system are attached to any one of :a head of the bed, a wall at the head of the bed or a ceiling over the head of the bed” for the purpose of using the foundation of the room in order to move and adjust a patient in a stable and secure manner. 
With regard to Claim 2:
Klyne (as modified above) discloses: where in the motor system comprise a gear box that is configured with a…gear system (62, 66) that drives a rotating spindle (64) configured to be coupled to the pull rod ([0082-0083]).
However, Klyne does not explicitly disclose: a reduction gear system.
Nevertheless, Jewell teaches a patient pulling system having a motor system (25) comprising a reduction gear system ([0016]), for the purpose of imparting the proper amount of power, speed, and force to pull a sheet ([0003]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gears of Klyne (as modified above) with the teachings of Jewell such that the modifications yield: “a reduction gear system”, f or the purpose of imparting the proper amount of power, speed, and force to pull the sheet.
With regard to Claim 3:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the motor system is enclosed in a motorized puller box enclosure that comprise an electrical motor, a power supply, the gear system and the spindle; wherein the gear system is configured to transfer the rotational torque of the motor to the spindle and a coupler is configured to couple the spindle to the pull rod and is further configured to transfer the rotational torque of the spindle to the pull rod (Figs. 4-5; [0081-0083]).
With regard to Claim 4:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the motor is a reversible motor ([0086]).
With regard to Claim 5:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein a direction of the motor is controlled by the pull-release switch that is configured to allow the motor to operate to rotate the pull rod in a pull direction or a release direction that is opposite the pull direction ([0086]).
With regard to Claim 6:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne (as modified above) discloses: wherein the gear box comprises gears that are configured as reduction gears (Jewell: [0016]).
With regard to Claim 7:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the patient puller further comprises a safety switch (94) that is configured to turn-on or off the rotating motor and provide additional safety to the patient during puller operation ([0085]).
With regard to Claim 8:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the slide sheet has a pair of long sides and a pair of short sides and equal number of pairs of loops are attached to the sides of the sheet on either side of the patient position on the bed to enable uniform pull force on either side of the sheet ([0079]).
With regard to Claim 9:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the loops are individually attached to the slide sheet or formed as part of a long pull-strap attached at different locations along the sides of the slide sheet with the long tape portions between the attachment locations providing capability as attachment loops for the clips ([0079]).
With regard to Claim 10:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne (as modified above) discloses: wherein the loops connected to the pull rod by clips on the pull-straps are chosen to enable a uniform pull on both sides of the slide sheet (the combination of Klyne and Jewell would result in an invention that would read on this limitation).
With regard to Claim 13:
Klyne discloses: An apparatus (10) for pulling a patient horizontally on a bed, the apparatus comprising: a slide sheet (24) on the bed for a patient to lie…; the slide sheet having a plurality of loops (37) on its sides; two or more pull-straps (84) having a first end and a second end…; a rod (44) with a pulley system (55, 58), located substantially at the level of the patient on the bed (Fig. 3); the pull rod attached to a motor system (22) configured to rotate the pull rod in a pull direction when a pull-release switch is turned to a pull position; the second end of the pull-straps attached to the pull rod after passing through the pulley system…wherein the pull rod is configured to roll and pull the slide sheet and the patient horizontally on the bed when the pull-release switch (Ref 100; [0086]) is 20MSE-001turned on to the pull position by pulling and rolling up the pull-straps attached to it; and wherein the rolling pull rod pulls and rolls up of the pull-straps attached to it to exert the necessary pull force on the slide sheet via the connected pull-straps rolling over the pulley system to move the patient horizontally on the bed (Figs. 2-4; [0078-0080]).
However, Klyne does not explicitly disclose: a slide sheet on the bed for a patient to lie on having a low friction coating on its underside…with clips attached to the first end; the clips configured for attaching each of the first end of the pull- straps to one of the plurality of loops…wherein the pull rod and the motor system are attached above the pully system to any of: a head of the bed or to a ceiling above the head of the bed.
Nevertheless, Jewell teaches a patient pulling system comprising a slide sheet having a low coefficient of friction ([0003]) and clips (83) connecting the straps to the pull sheet (Fig. 1), for the purpose of easily attaching and connecting the pull sheet to the motor pulley system.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet and the hooks of Klyne with the teachings of Jewell such that the modifications yield: “a slide sheet on the bed for a patient to lie on having a low friction coating on its underside…with clips attached to the first end; the clips configured for attaching each of the first end of the pull- straps to one of the plurality of loops”, for the purpose of easily and quickly connecting a pull sheet to a motor pulley system as well as allowing seamless movement of the sheet.
Furthermore, Minning teaches a patient adjustment system that can be attached to a ceiling of a room (Figs. 9-14; Col 6 lines 26-44), for the purpose of using the foundation of the room in order to move and adjust a patient in a stable and secure manner.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klyne (as modified above) with the teachings of Minning such that the modifications yield: “wherein the pull rod and the motor system are attached above the pully system to any of: a head of the bed or to a ceiling above the head of the bed” for the purpose of using the foundation of the room in order to move and adjust a patient in a stable and secure manner. 
With regard to Claim 14:
Klyne (as modified above) discloses the invention as described above.
Furthermore Klyne (as modified above) discloses: wherein the pull rod is located attached to a ceiling with a pulley system substantially at the level of the patient on the bed with the pull straps passing through the pulley system and wherein the pull-straps passing over and through the pulley system convert the vertical pull force on the pull-straps from the pull rod on the ceiling to a horizontal pull force to pull the slide sheet horizontally on the bed (Minning: Figs. 9-14; Col 6 lines 26-44).
With regard to Claim 15:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the motor system is enclosed in a motorized puller box enclosure that comprise an electrical motor, a power supply, the gear system and a spindle; wherein the gear system is configured to transfer the rotational torque of the motor to the spindle and a coupler is configured to couple the spindle to the pull rod and is further configured to transfer the rotational torque of the spindle to the pull rod (Figs. 4-5; [0081-0083]).
With regard to Claim 16:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the motor is a reversible motor; and wherein the pull-release switch is configured to reverse the rotation of the motor to release the tension on the pull straps when the motor rotation is reversed ([0086]).
With regard to Claim 17:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein a direction of the motor is controlled by the pull-release switch that is configured to allow the motor to operate to rotate the pull rod in a pull direction or a release direction ([0086]).
With regard to Claim 18:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the patient puller further comprises a safety switch (94) that is configured to turn-on or off the rotating motor and provide additional safety to the patient during puller operation ([0085]).
With regard to Claim 19:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the slide sheet has a pair of long sides and a pair of short sides and equal number of pairs of loops are attached to the sides of the sheet on either side of the patient position on the bed to enable uniform pull force on either side of the sheet ([0079]).
With regard to Claim 20:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne discloses: wherein the loops are individually attached to the slide sheet or formed as part of a long tape attached at different locations along the sides of the slide sheet with the long tape portions between the attachment locations providing a capability as attachment loops for the clips ([0079]).
With regard to Claim 21:
Klyne (as modified above) discloses the invention as described above.
Furthermore, Klyne (as modified above) discloses: wherein the loops connected to the pull rod by clips on the pull-straps are chosen to enable a uniform pull on both sides of the slide sheet (the combination of Klyne and Jewell would result in an invention that would read on this limitation).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klyne in view of Jewell and Minning and in further view of Stryker (PGPub. 2016/0331617).
With regard to Claim 11:
Klyne (as modified above) discloses the invention as described above.
However, Klyne does not explicitly disclose: wherein the pull rod is attached to the bed and is located substantially at the level of the patient on the bed.
Nevertheless, Stryker teaches a patient positioning apparatus comprising pulley rod motor system that can be attached to an end of a bed, or to a headboard, or to a wall at the end of a bed ([0080]), for the purpose of securing the apparatus in close proximity to a patient as well as creating a stable foundation for the distribution of the forces when pulling a patient. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klyne (as modified above) with teachings of Stryker such that the modification yields: “wherein the pull rod is attached to the bed and is located substantially at the level of the patient on the bed”, for the purpose of securing the apparatus in close proximity to a patient as well as creating a stable foundation for the distribution of the forces when pulling a patient.
With regard to Claim 12:
Klyne (as modified above) discloses the invention as described above.
However, Klyne does not explicitly disclose: wherein the pull rod is attached at to a wall at the head of the bed and attachment is substantially at the level of the patient on the bed.
Nevertheless, Stryker teaches a patient positioning apparatus comprising pulley rod motor system that can be attached to an end of a bed, or to a headboard, or to a wall at the end of a bed ([0080]), for the purpose of securing the apparatus in close proximity to a patient as well as creating a stable foundation for the distribution of the forces when pulling a patient. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klyne (as modified above) with teachings of Stryker such that the modification yields: “wherein the pull rod is attached at to a wall at the head of the bed and attachment is substantially at the level of the patient on the bed”, for the purpose of securing the apparatus in close proximity to a patient as well as creating a stable foundation for the distribution of the forces when pulling a patient.
Response to Arguments
Applicants amendments have overcome each and every Drawing Objection and 112b Claim Rejection set forth in the Non-Final Rejection filed 5/17/2022.
Applicant’s arguments, see Remarks, filed 7/7/2022, with respect to the rejection(s) of Claim(s) 1-21 under Klyne in view of Jewell have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Klyne in view of Jewell and Minning.
Examiner notes that in order to overcome the 103 prior art rejections disclosed above, Applicant should amend at least the independent claims to have specific explicit limitations that are not disclosed in the prior art and/or combinations of prior art as applied. In addition, Applicant should respond with clear and concise arguments to the rejections, if applicable, to further showcase the differences between the application and the prior art combination in terms of the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673